Citation Nr: 0806177	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  91-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

	

THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a cognitive disorder for the period between 
November 17, 1989, and April 6, 2005.

3.  Entitlement to an initial evaluation in excess of 70 
percent for a cognitive disorder on or after April 6, 2005.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1973 to January 
1983.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 1990 and November 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The September 1990 
rating decision denied service connection for headaches, and 
the November 2003 rating decision granted service connection 
for a cognitive disorder and assigned a 10 percent disability 
evaluation effective from November 17, 1989.  The veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.  

The Board remanded the case in August 1992, March 1995, and 
January 1996 for further development.  The case was 
subsequently returned to the Board, and in August 1999, the 
Board issued a decision denying the benefits sought on 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a January 2001 Order, the Court vacated the 
August 1999 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  The Board then remanded 
the case in September 2001to comply with the Joint Remand.  
The case was also remanded in September 2004 for further 
development.  That development was completed, and the case 
has since been returned to the Board for appellate review.  

The Board also observes that the veteran's representative 
submitted a statement in January 2008 in which he discussed 
entitlement to a total evaluation based upon individual 
unemployability (TDIU).  The Board notes that a May 2007 
rating decision denied entitlement to TDIU.  Nevertheless, it 
is unclear as to whether the veteran intended to file a new 
claim for entitlement to TDIU.  However, that matter is not 
currently before the Board because that matter has not been 
prepared for appellate review.  Accordingly, the matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for headaches 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From November 17, 1989, to June 4, 2003, the veteran was 
not shown to have definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms did not result 
in the reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Nor did he have occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

3.  From June 4, 2003, to April 6, 2005, the veteran was 
shown to have had occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

4.  As of April 6, 2005, the veteran has been shown to have 
total occupational impairment due to his cognitive disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a cognitive disorder for the period between 
November 17, 1989, and June 4, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.130, 4.132 (1996-2007).

2.  Resolving all doubt in favor of the veteran, the criteria 
for a 30 percent disability evaluation for a cognitive 
disorder from June 4, 2003, to April 6, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.130, Diagnostic Codes 9304-9434 (2007).

3.  Resolving all doubt in favor of the veteran, the criteria 
for a 100 percent disability evaluation for a cognitive 
disorder on or after April 6, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.130, Diagnostic Codes 9304-9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran was also afforded VA examinations in October 1993, 
June 2003, and April 2005 in connection with her claim for a 
higher initial evaluation, and an additional medical opinion 
was obtained in March 2006.  VA has further assisted the 
veteran and her representative throughout the course of this 
appeal by providing them a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's cognitive disorder is currently assigned a 10 
percent disability evaluation effective from November 17, 
1989, and a 70 percent disability evaluation effective from 
April 6, 2005,  pursuant to 38 C.F.R. § 4.130, Diagnostic 
Codes 9304-9434.  

The Board observes that VA issued new regulations for rating 
disabilities for mental disorders, which became effective 
November 7, 1996.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to November 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided that a 10 percent rating required 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
disability rating was warranted where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite." See 38 
U.S.C.A. § 7104(c).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised criteria, a 10 percent disability 
evaluation is contemplated when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id.


A. From November 17, 1989, to April 6, 2005

Initially, the Board notes that in addition to a cognitive 
disorder, the veteran has been diagnosed as having various 
psychiatric disorders, such as depression and alcohol 
dependency, which are not service-connected.  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that, when 
it is not possible to separate the effects of the service-
connected condition from a non service-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition. 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for a 
cognitive disorder under the rating criteria in effect prior 
to November 7, 1996.  The medical evidence does not show the 
veteran to have had definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  VA medical records dated from September 1991 to 
June 1995 indicate that the veteran had been married for 18 
years and divorced her husband in August 1991.  It was also 
noted that she continued to live with her ex-husband and 
wanted to make the relationship work.  She also had a son who 
lived with his grandparents and a daughter with whom she 
described her relationship as poor.   Nevertheless, there is 
no evidence dated during this time period that discusses the 
effect of the veteran's cognitive disorder on her 
relationships.  As noted above, the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  As such, the 
Board finds that the evidence of record does not support a 
conclusion that the veteran's cognitive disorder was 
productive of definite impairment with respect to her 
relationships.  

Nor does the evidence show that the veteran had 
psychoneurotic symptoms that resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In this regard, 
VA medical records dated in September 1991 indicate that the 
veteran had been employed, but was on leave without pay so 
that she could move to be with her ex-husband.  The veteran 
also told the October 1993 VA examiner that she worked in the 
Civil Service for six years and went to work two months 
earlier.  As such, the veteran has not been shown to have 
definite industrial impairment due to her cognitive disorder.

Moreover, the October 1993 mental status examination found 
her to be neatly attired.  She was alert and cooperative, and 
her mood was dysphoric.  She occasionally smiled, but her 
prevailing affect was depressed and was appropriate to 
expressed thought content.  The veteran's speech was normal 
in rate and amount, and the content was relevant and goal-
directed.  She was oriented to time, place, and person.  In 
addition, the veteran told the October 1993 VA examiner that 
she was not receiving any psychiatric treatment at that time.  

The Board does observe the veteran's report of numerous 
symptoms, such as sleep disturbance and suicidal thoughts, at 
the time of her October 1993 VA examination.  However, the 
examiner commented that the essential feature of the 
veteran's psychiatric disorder was a chronic disturbance of 
mood involving depression, which was not precipitated by the 
trauma in 1982 or its residual effects.  Instead, the 
examiner diagnosed the veteran has having dysthymia.  Thus, 
such symptomatology is attributable to a nonservice-connected 
disorder.

Similarly, the Board notes that VA medical records, dated 
from September 1991 to June 1995, document the veteran's 
treatment for symptomatology attributable to her nonservice-
connected depression, alcohol abuse, neurosis, polysubstance 
abuse, and borderline personality disorder.  As such, the 
veteran has not been shown to have met the criteria for an 
initial evaluation in excess of 10 percent for a cognitive 
disorder under the rating criteria in effect prior to 
November 7, 1996.

Nevertheless, the Board finds that the veteran is entitled to 
a higher initial evaluation for a cognitive disorder under 
the revised rating criteria.  The Board notes that there is 
no medical evidence of record pertaining to the veteran's 
cognitive disorder between November 7, 1996, and June 4, 
2003.  However, the June 2003 VA examiner found the veteran 
to have a depressed mood, chronic sleep impairment, and mild 
memory loss.  The examiner also indicated that the veteran 
had feelings of confusion and social alienation as well as 
difficulty concentrating, and her thought flow was scattered 
with obvious difficulty finding dates and sequences in time.  

In addition, the Board would observe that the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
GAF 51 at the time of her June 2003 VA examination.  A GAF 
score between 51 and 60 indicates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).  When all of the 
evidence and findings contained are considered, including the 
degree of functioning as evidenced by these reported scale 
scores, the Board finds that the veteran's cognitive disorder 
more nearly approximates the criteria for a 30 percent 
disability evaluation.  38 C.F.R. § 4.7.  Indeed, it is not 
necessary that all the particular symptoms described in the 
rating criteria for a particular degree of disability be 
present.  Mauerhan, 16 Vet. App. at 442.  Accordingly, the 
Board concludes that an initial evaluation of 30 percent for 
a cognitive disorder for the period between June 4, 2003, and 
April 6, 2005, is warranted.  The benefit of the doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, Diagnostic Codes 9304-9434.

The Board has also considered whether an evaluation in excess 
of 30 percent for a cognitive disorder is warranted under 38 
C.F.R. § 4.130, Diagnostic Codes 9304-9434.  However, the 
medical evidence of record does not show the veteran to have 
had occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.  In fact, the June 2003 VA examiner commented 
that the veteran's speech was fluent and free of paraphasic 
errors, and her voice volume and rate were normal.  It was 
also noted that she had a mitral valve prolapse, which may 
have contributed to her panic-like symptoms.  Moreover, the 
veteran told the June 2003 VA examiner that her family 
relationships were close.  She was married once for 18 years 
and divorced her husband because he abused her, yet they 
continued to live together.  The veteran also indicated that 
she was taking care of her granddaughter and sometimes 
babysat her grandson.  She also had a few friends that 
visited her occasionally.  In addition, the June 2003 VA 
examiner stated that the impression from the 
neuropsychological testing was mild neurocognitive 
impairment. 

When all of the evidence and findings contained therein are 
considered, the Board concludes that the veteran has not been 
shown to have occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Accordingly, the Board finds that the revised schedular 
criteria for the next higher 50 percent disability evaluation 
have not been met for the period between June 4, 2003, and 
April 6, 2005. .  


B.  On or After April 6, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board further finds that 
the veteran is entitled to a higher initial evaluation for a 
cognitive disorder on or after April 6, 2005.  The Board 
notes that the veteran does not meet all of the criteria set 
forth under Diagnostic Codes 9304-9434; however, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.  Indeed, the April 2005 VA examination report showed 
that veteran had suicidal thoughts on psychological testing, 
restless sleep, exclusiveness, blunted affect, panic 
symptoms, and poor appetite.  She also reported hearing her 
father's voice after he passed away and having episodes of 
getting lost while driving.  Testing results further found 
her to be depressed and withdrawn.

Moreover, the April 2005 VA examiner indicated that the 
veteran's Global Assessment of Functioning (GAF) score was 61 
for her cognitive disorder.  She also stated that the veteran 
had a GAF score of 40 for her mood disorder, which had 
psychotic features and was as likely as not exacerbated by 
her head trauma in the service-related motor vehicle accident 
in 1982.  The veteran's overall GAF score was listed as 49.  
A GAF score between 31 and 40 reflects some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF score ranging 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score between 51 and 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  A GAF score between 61 
and 70 is assigned for some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful relationships.  See 38 
C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association in the rating schedule).

In addition, the April 2005 VA examiner submitted an addendum 
to the examination report in March 2006 in which she 
indicated that the veteran's cognitive disorder not otherwise 
specified was the result of the head injury that she 
sustained in a motor vehicle accident in 1982 during her 
period of service.  Likewise, the examiner observed that the 
veteran's depression predated her car accident, yet noted 
that the veteran's mood disorder did not occur until after 
the head injury.  The examiner opined that that while the 
cognitive disorder would not in and of itself render the 
veteran unemployable, the interaction/exacerbation of the 
veteran's mood disorder by her service-connected head injury 
does render her unemployable.  As noted above, the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a non service-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  

It is not necessary that all the particular symptoms 
described in the rating criteria for a particular degree of 
disability be present, and it is evident from the medical 
evidence that the level of impairment more nearly 
approximates a 100 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  Accordingly, the Board finds that the present 
severity of the disability at issue is more appropriately 
reflected by a 100 percent evaluation.  The benefit of the 
doubt is resolved in the veteran's favor. See 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 9304-9434.




C.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
cognitive disorder has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
cognitive disorder under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 10 percent for a cognitive 
disorder for the period between November 17, 1989, and June 
4, 2003, is denied.

Subject to the provision governing the award of monetary 
benefits, a 30 percent disability evaluation for a cognitive 
disorder effective from June 4, 2003, to April 6, 2005, is 
granted.

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for a cognitive 
disorder effective from April 6, 2005, is granted.




REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran was afforded 
VA examinations in June 1990, June 2003, October 2003, and 
March 2005 in connection with her claim for service 
connection for headaches.   However, the June 2003 and 
October 2003 VA examiners did not render an opinion as to the 
etiology of the veteran's current headaches.  

In addition, the June 1990 VA examiner stated that the 
veteran's headaches had worsened since her motor vehicle 
accident in service, and the March 2005 VA examiner opined 
that the veteran's headaches are not service-connected 
because they preexisted service.  As such, the June 1990 and 
March 2005 VA examiners based their opinions on the fact that 
the veteran had headaches that preexisted service and 
discussed the issue of aggravation rather than direct 
causation.  However, the veteran's February 1973 enlistment 
examination indicates that her head, neck, and scalp were 
normal, and there were no neurological abnormalities noted.  
As such, the presumption of soundness applies.  On remand, 
the RO should readjudicate whether the presumption of 
soundness can be rebutted in this case under the standard in 
the law as interpreted by VA General Counsel and in Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  VAOPGCPREC 
3-03 (July 16, 2003).  In addition, the Board is of the 
opinion that a VA examination and medical opinion are 
necessary to provide the medical information needed to decide 
the appeal.  38 C.F.R. § 3.159(c)(4). 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any headaches that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
complete service medical records.  The 
examiner should note that there is a 
legal question in this case to be 
resolved by the adjudicator as to 
whether headaches existed prior to 
service.  Therefore, for the purpose of 
providing medical information which may 
be needed in the case, the examiner is 
asked to assume that the veteran's 
headaches did not pre-exist service in 
rendering his or her opinions.   

The examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran currently has 
headaches that are causally or 
etiologically related to her 
symptomatology or motor vehicle accident 
in service or is otherwise related to 
her military service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO/AMC should readjudicate the 
claim on appeal, giving consideration to 
whether the presumption of soundness can 
be rebutted in this case under the 
standard in the law as interpreted by VA 
General Counsel and in Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. 
Cir. 2004) (indicating that, in cases 
where the presumption of soundness 
cannot be rebutted, the effect is that 
claims for service connection based on 
aggravation are converted into claims 
for service connection based on service 
incurrence).  VAOPGCPREC 3-03 (July 16, 
2003).  Whether the presumption of 
soundness can be rebutted is a legal 
question to be resolved by the 
adjudicator, although the RO should 
consider all relevant medical and other 
evidence as it pertains to this 
question.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


